Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment, filed on 1/27/2022, has been entered and acknowledged by the Examiner.  Claims 1-21 are pending.
Response to Arguments
Applicant's arguments with respect to claims 1-21 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-21 are rejected under 35 U.S.C. 103(a) as being unpatentable over Seo et al. (“Argobots: A lightweight Low-Level Threading and Tasking Framework” IEEE Transactions on Parallel and Distributed Systems, Vol. 29, 3/2018, hereinafter “Seo”) in view of Andersen et al. (Enabling synergy in IoT: Platform to service and beyond, Journal of Network and Computer .

Regarding claim 1, Seo discloses a computer-implemented method for processing blockchain transactions, the method comprising:
receiving, by a blockchain node of a blockchain network, a plurality of blockchain transactions to be executed by the blockchain node, wherein the blockchain node is associated with a storage system that stores blockchain data in a blockchain (p, 514, sect. 2.3; p. 522, sect. 5.3; receiving new ULT to service each incoming I/O request. Unlike conventional OS-level threads, ULTs are inexpensive to create and consume minimal resources while waiting for a blocking I/O operation. Each ULT can cooperatively yield when appropriate so that other ULTs (i.e., concurrent requests) can make progress, thereby enabling a high degree of I/O operation concurrency with minimal resource consumption);
determining, by the blockchain node, whether the plurality of blockchain transactions are CPU- bound or I/O-bound (p. 522, sect. 5.3; e.g. an i/o bound);
allocating, by the blockchain node based on whether the plurality of blockchain transactions are CPU-bound or I/O bound and as allocated one or more threads, one or more threads of the blockchain node and one or more coroutines of the blockchain node for processing the plurality of blockchain transactions (p. 214, sect. 2.3; A stack for each ULT is dynamically allocated, and its size can be specified by the user. The ULT context also includes a pointer to the scheduler context in order to yield control to the scheduler or return to the scheduler upon completion);
executing, by the blockchain node using the allocated one or more threads and one or 
after executing the plurality of blockchain transactions, generating, by the blockchain node, a blockchain block comprising the plurality of blockchain transactions (Sect. 5.1. generating task lets, operations as transactions); and
adding, by the blockchain node and in the storage system, the blockchain block to the blockchain (Fig. 11, shown nodes being added and displayed).
While Argobots technology of Seo is no difference than a blockchain technology and disclosed in Argobots referencing, Seo does not explicitly mention blockchain; however, Andersen discloses blockchain (Sect. 7.1 and 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andersen’s teaching into Seo to advantageously allow namespace mapping of authentication key via a blockchain contract (Andersen, sect. 7.2).
Iizuka further discloses CPU-bound or I/O-bound based on a CPU load and an I/O load for processing previous blockchain transactions having a same transaction type as one of the plurality of blockchain transactions (¶ [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iizuka’s disclosure in to Seo and Andersen to check and balance network bandwidth usage. 
Regarding claim 2, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 1, wherein allocating, based on whether the plurality of blockchain transactions are CPU-bound or I/O bound, one or more threads of the blockchain node and one or more co-routines of the blockchain node for processing the plurality of blockchain transactions comprises:
in response to determining that the plurality of blockchain transactions are I/O-bound, determining a first number of threads for processing the plurality of blockchain transactions in parallel (Seo, p. 513, 24 column, teaching I/o services in parallel); or
in response to determining that the plurality of blockchain transactions are CPU-bound, 

Regarding claim 3, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 1, wherein allocating, based on whether the plurality of blockchain transactions are CPU-bound or I/O bound, one or more threads of the blockchain node and one or more coroutines of the blockchain node for processing the plurality of blockchain transactions comprises:
in response to determining that the plurality of blockchain transactions are I/O bound, determining a third number of coroutines for processing the plurality of blockchain transactions asynchronously (p. 514, 1st column, Pools have an access property, for example private to an ES or shared between ESs. Sharing or stealing work units among schedulers (or ESs) is done through shared pools. Each ES also has a special event pool (PE) for asynchronous events. The event pool is meant for lightweight notification. It is periodically checked by a scheduler to handle the arrival of events (e.g., messages from the network); or
in response to determining that the plurality of blockchain transactions are CPU -bound, determining a fourth number of coroutines for processing the plurality of blockchain transactions asynchronously, wherein the fourth number of coroutines are less than the third number of 

Regarding claim 4, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 1, wherein determining whether the plurality of blockchain transactions are CPU-bound or I/O- bound is based on a transaction type of at least one of the plurality of blockchain transactions (Seo, p. 513, 24 column, can be determined which type of transactions).

Regarding claim 5, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 4, wherein the transaction type comprises an asset transfer transaction, an account inquiry transaction, a verification and commit transaction, a certificate storage transaction, a native smart contract transaction, an encryption transaction, a TEE (Trusted Execution Environment) transaction, a WASM (WebAssembly) transaction, or an EVM (Ethereum Virtual Machine) transaction (Andersen, p. 98, utilizing an Ethereum blockchain technology).

Regarding claim 6, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 4, wherein the determining comprises: determining, based on a statistical computational resource utilization record of previous blockchain transactions of the transaction type, whether the at least one of the plurality of blockchain transactions is CPU-bound or I/O bound (Seo, Figs. 3-4).

Regarding claim 7, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 6, wherein the determining comprises: determining, by the blockchain node and in response to determining that a total number of I/O bound transactions in the plurality of 

Regarding claim 8, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 6, wherein the determining comprises: determining, by the blockchain node and in response to determining that a total number of CPU-bound transactions in the plurality of blockchain transactions exceeds a second threshold, that the plurality of blockchain transactions are CPU-bound (p. 516, checking for threshold levels).

Regarding claim 9, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 2, wherein the blockchain node comprises a total number of threads, wherein a subset of the total number of threads is dedicated to the storage system, and wherein the first number of threads are not from the subset of the total number of threads Figs 8-9: showing different subsets based on color indications).

Regarding claim 10, Seo in view of Andersen and Iizuka disclose the computer-implemented method of claim 1, further comprising: obtaining utilization data, wherein the utilization data is of computational resources of the blockchain node for execution of the plurality of blockchain transactions (Seo, Fig. 10); analyzing the utilization data (Seo, Fig. 10); and
updating a criterion for determining whether a next plurality of blockchain transactions are CPU- bound or I/O bound based on the analyzing (Seo, Fig. 10).

Regarding claim 11, Seo discloses a non-transitory computer-readable medium storing 
receiving, by a blockchain node of a blockchain network, a plurality of blockchain transactions to be executed by the blockchain node, wherein the blockchain node is associated with a storage system that stores blockchain data in a blockchain (p, 514, sect. 2.3; p. 522, sect. 5.3; receiving new ULT to service each incoming I/O request. Unlike conventional OS-level threads, ULTs are inexpensive to create and consume minimal resources while waiting for a blocking I/O operation. Each ULT can cooperatively yield when appropriate so that other ULTs (i.e., concurrent requests) can make progress, thereby enabling a high degree of I/O operation concurrency with minimal resource consumption);
determining, by the blockchain node, whether the plurality of blockchain transactions are CPU - bound or 10-bound (p. 522, sect. 5.3; e.g. ani/o bound);
allocating, by the blockchain node based on whether the plurality of blockchain transactions are CPU-bound or I/O bound and as allocated one or more threads, one or more threads of the blockchain node and one or more coroutines of the blockchain node for processing the plurality of blockchain transactions (p. 214, sect. 2.3; A stack for each ULT is dynamically allocated, and its size can be specified by the user. The ULT context also includes a pointer to the scheduler context in order to yield control to the scheduler or return to the scheduler upon completion);
executing, by the blockchain node using the allocated one or more threads and one or more coroutines, the plurality of blockchain transactions (p. 513, 15tcolumn, Work units that require private stacks and context-saving capabilities, referred to as user-level threads (ULTs, 
after executing the plurality of blockchain transactions, generating, by the blockchain node, a blockchain block comprising the plurality of blockchain transactions (Sect. 5.1. generating task lets, operations as transactions); and
adding, by the blockchain node and in the storage system, the blockchain block to the blockchain (Fig. 11, shown nodes being added and displayed).
While Argobots technology of Seo is no difference than a blockchain technology and disclosed in Argobots referencing, Seo does not explicitly mention blockchain; however, Andersen discloses blockchain (Sect. 7.1 and 7.2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andersen’s teaching into Seo to advantageously allow namespace mapping of authentication key via a blockchain contract (Andersen, sect. 7.2).
Iizuka further discloses CPU-bound or I/O-bound based on a CPU load and an I/O load for processing previous blockchain transactions having a same transaction type as one of the plurality of blockchain transactions (¶ [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iizuka’s disclosure in to Seo and Andersen to check and balance network bandwidth usage. 

Regarding claim 12, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 11, wherein allocating, based on whether the plurality of blockchain transactions are CPU-bound or I/O-bound, one or more threads of the blockchain node and one or more co-routines of the blockchain node for processing the plurality of blockchain transactions comprises:
in response to determining that the plurality of blockchain transactions are I/O-bound, determining a first number of threads for processing the plurality of blockchain transactions in parallel (Seo, p. 513, 2"4 column, teaching I/o services in parallel); or
in response to determining that the plurality of blockchain transactions are CPU-bound, determining a second number of threads for processing the plurality of blockchain transactions in parallel (Seo, p. 513, 2.4 column, teaching CPU services in parallel), wherein the first number of threads are equal to or less than the second number of threads, and wherein the first number of threads is preconfigured before receiving the plurality of blockchain transactions (p. 513; Consequently, the resulting I/O services lower interference with collocated applications by reducing CPU consumption while achieving performance competitive with that of a P threads approach).

Regarding claim 13, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 11, wherein allocating, based on whether the plurality of blockchain transactions are CPU-bound or I/O bound, one or more threads of the blockchain node and one or more coroutines of the blockchain node for processing the plurality of blockchain transactions comprises:
in response to determining that the plurality of blockchain transactions are I/O bound, determining a third number of coroutines for processing the plurality of blockchain transactions asynchronously (p. 514, 15* column, Pools have an access property, for example private to an ES or shared between ESs. Sharing or stealing work units among schedulers (or ESs) is done through shared pools. Each ES also has a special event pool (PE) for asynchronous events. The event pool is meant for lightweight notification. It is periodically checked by a scheduler to handle the arrival of events (e.g., messages from the network); or

in response to determining that the plurality of blockchain transactions are CPU-bound, determining a fourth number of coroutines for processing the plurality of blockchain transactions asynchronously, wherein the fourth number of coroutines are less than the third number of 

Regarding claim 14, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 11, wherein determining whether the plurality of blockchain transactions are CPU - bound or I/O bound is based on a transaction type of at least one of the plurality of blockchain transactions (Seo, p. 513, 2"4column, can be determined which type of transactions).

Regarding claim 15, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 14, wherein the transaction type comprises an asset transfer transaction, an account inquiry transaction, a verification and commit transaction, a certificate storage transaction, a native smart contract transaction, an encryption transaction, a TEE (Trusted Execution Environment) transaction, a WASM (WebAssembly) transaction, or an EVM (Ethereum Virtual Machine) transaction (Andersen, p. 98, utilizing an Ethereum blockchain technology).

Regarding claim 16, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 14, wherein the determining comprises: determining, based on a statistical computational resource utilization record of previous blockchain transactions of the transaction type, whether the at least one of the plurality of blockchain transactions is CPU-bound or I/O bound (Seo, Figs. 3-4).

Regarding claim 17, Seo in view of Andersen and Iizuka disclose the non-transitory computer-

Regarding claim 18, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 16, wherein the determining comprises: determining, by the blockchain node and in response to determining that a total number of CPU-bound transactions in the plurality of blockchain transactions exceeds a second threshold, that the plurality of blockchain transactions are CPU-bound (p. 516, checking for threshold levels).

Regarding claim 19, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 12, wherein the blockchain node comprises a total number of threads, wherein a subset of the total number of threads is dedicated to the storage system, and wherein the first number of threads are not from the subset of the total number of threads (Seo, Figs 8-9: showing different subsets based on color indications).

Regarding claim 20, Seo in view of Andersen and Iizuka disclose the non-transitory computer-readable medium of claim 11, further comprising operations for: obtaining utilization data, wherein the utilization data is of computational resources of the blockchain node for execution of the plurality of blockchain transactions (Seo, Fig. 10); analyzing the utilization data (Seo, Fig. 10); and updating a criterion for determining whether a next plurality of blockchain transactions 

Regarding claim 21, Seo discloses a computer-implemented system for processing blockchain transactions, comprising: one or more computers; and one or more computer memory devices interoperably coupled with the one or more computers and having tangible, non-transitory, machine- readable media storing one or more instructions that, when executed by the one or more computers, cause the one or more computers to perform one or more operations comprising:
receiving, by a blockchain node of a blockchain network, a plurality of blockchain transactions to be executed by the blockchain node, wherein the blockchain node is associated with a storage system that stores blockchain data in a blockchain (p, 514, sect. 2.3; p. 522, sect. 5.3; receiving new ULT to service each incoming I/O request. Unlike conventional OS-level threads, ULTs are inexpensive to create and consume minimal resources while waiting for a blocking I/O operation. Each ULT can cooperatively yield when appropriate so that other ULTs (i.e., concurrent requests) can make progress, thereby enabling a high degree of I/O operation concurrency with minimal resource consumption);
determining, by the blockchain node, whether the plurality of blockchain transactions are CPU - bound or I/O bound (p. 522, sect. 5.3; e.g. ani/o bound);
allocating, by the blockchain node based on whether the plurality of blockchain transactions are CPU-bound or I/O bound and as allocated one or more threads, one or more threads of the blockchain node and one or more coroutines of the blockchain node for processing the plurality of blockchain transactions (p. 214, sect. 2.3; A stack for each ULT is dynamically allocated, and its size can be specified by the user. The ULT context also includes a pointer to 
executing, by the blockchain node using the allocated one or more threads and one or more coroutines, the plurality of blockchain transactions (p. 513, 15tcolumn, Work units that require private stacks and context-saving capabilities, referred to as user-level threads (ULTs, also called coroutines or fibers), are fully fledged threads usable in any context);
after executing the plurality of blockchain transactions, generating, by the blockchain node, a blockchain block comprising the plurality of blockchain transactions (Sect. 5.1. generating task lets, operations as transactions); and
adding, by the blockchain node and in the storage system, the blockchain block to the blockchain (Fig. 11, shown nodes being added and displayed).
While Argobots technology of Seo is no difference than a blockchain technology and disclosed in Argobots referencing, Seo does not explicitly mention blockchain; however, Andersen discloses blockchain (Sect. 7.1 and 7.2). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Andersen’s teaching into Seo to advantageously allow namespace mapping of authentication key via a blockchain contract.
Iizuka further discloses CPU-bound or I/O-bound based on a CPU load and an I/O load for processing previous blockchain transactions having a same transaction type as one of the plurality of blockchain transactions (¶ [0107]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Iizuka’s disclosure in to Seo and Andersen to check and balance network bandwidth usage. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUANKHANH D PHAN whose telephone number is (571)270-3047.  The examiner can normally be reached on Mon-Fri, 10:00am-18:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on 571-272-3978.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from 
/TUANKHANH D PHAN/Examiner, Art Unit 2154